Citation Nr: 0419381	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1953 
to November 1955.  This appeal comes properly before the 
Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

In a statement received by the RO in July 2002, the veteran 
filed a claim for entitlement to service connection for post-
traumatic stress disorder.  This issue has not been developed 
for appellate review and is, therefore, referred to the RO 
for appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2003).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

The veteran served on active duty from November 1953 to 
November 1955.  Service connection was established for 
bilateral sensorineural hearing loss effective from February 
2002, and a non-compensable evaluation was assigned.   The 
veteran claims that his service-connected hearing loss 
disability warrants a compensable evaluation, however, 
although the two most recent audiograms may suggest that the 
veteran's hearing loss has worsened, these examinations are 
insufficient for VA rating purposes.  See 38 C.F.R. § 4.85 
(2003).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
identify all sources of medical treatment 
received from May 2002 to the present with 
regard to his service-connected bilateral 
hearing loss, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.


3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an audiological examination to 
determine the current extent of his 
bilateral hearing disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The report prepared should 
be typed.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran.  After the 
veteran has had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review. 

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 70 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


